UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

DAVID F.,                                            §
                                                     §
                              Plaintiff,             §
                                                     §
v.                                                   §      Case # 1:20-cv-733-DB
                                                     §
COMMISSIONER OF SOCIAL SECURITY,                     §      MEMORANDUM DECISION
                                                     §      AND ORDER
                              Defendant.             §

                                       INTRODUCTION

       Plaintiff David F. (“Plaintiff”) brings this action pursuant to the Social Security Act (the

“Act”), seeking review of the final decision of the Commissioner of Social Security (the

“Commissioner”), that denied his application for Disability Insurance Benefits (“DIB”) under Title

II of the Act, and his application for supplemental security income (“SSI”) under Title XVI of the

Act. See ECF No. 1. The Court has jurisdiction over this action under 42 U.S.C. §§ 405(g), 1383(c),

and the parties consented to proceed before the undersigned in accordance with a standing order

(see ECF No. 22).

       Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). See ECF Nos. 19, 20. Plaintiff also filed a reply brief. See ECF No. 21. For the

reasons set forth below, Plaintiff’s motion for judgment on the pleadings (ECF No. 19) is

DENIED, and the Commissioner’s motion for judgment on the pleadings (ECF No. 20) is

GRANTED.

                                           BACKGROUND

       Plaintiff protectively filed applications for DIB and SSI on June 13, 2016, alleging

disability beginning February 28, 2015 (the disability onset date), due to epilepsy and allergies.
Transcript (“Tr.”) 232-35, 236-43, 285. The claims were denied initially on September 13, 2016,

after which Plaintiff requested a hearing. Tr. 10. On March 8, 2019, Administrative Law Judge

Mary Sparks (the “ALJ”) presided over a video hearing from Albany, New York. Tr. 10 Plaintiff

appeared and testified from Buffalo, New York, and was represented by Zachary Zabawa, an

attorney. Id. Carol O. Mosley, an impartial vocational expert (“VE”), also appeared and testified

at the hearing. Id.

        The ALJ issued an unfavorable decision on April 18, 2019, finding that Plaintiff was not

disabled. Tr. 10-20. On April 15, 2020, the Appeals Council denied Plaintiff’s request for further

review. Tr. 1-5. The ALJ’s April 18, 2019 decision thus became the “final decision” of the

Commissioner subject to judicial review under 42 U.S.C. § 405(g).

                                       LEGAL STANDARD

I.    District Court Review

        “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C. §

405(g)) (other citation omitted). The Act holds that the Commissioner’s decision is “conclusive”

if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations

omitted). It is not the Court’s function to “determine de novo whether [the claimant] is disabled.”

Schaal v. Apfel, 134 F. 3d 496, 501 (2d Cir. 1990).




                                                 2
II.   The Sequential Evaluation Process

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or combination of

impairments, that is “severe” within the meaning of the Act, meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. Id. § 404.1520(c). If the

claimant does not have a severe impairment or combination of impairments meeting the durational

requirements, the analysis concludes with a finding of “not disabled.” If the claimant does, the

ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 404.1520(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, the claimant is disabled. Id. § 404.1509. If not, the ALJ

determines the claimant’s residual functional capacity, which is the ability to perform physical or

mental work activities on a sustained basis notwithstanding limitations for the collective

impairments. See id. § 404.1520(e)-(f).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).

If the claimant can perform such requirements, then he or she is not disabled. Id. If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

Commissioner to show that the claimant is not disabled. Id. § 404.1520(g). To do so, the


                                                 3
Commissioner must present evidence to demonstrate that the claimant “retains a residual

functional capacity to perform alternative substantial gainful work which exists in the national

economy” in light of his or her age, education, and work experience. See Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 404.1560(c).

                             ADMINISTRATIVE LAW JUDGE’S FINDINGS

         The ALJ analyzed Plaintiff’s claim for benefits under the process described above and

made the following findings in her April 18, 2019 decision:

    1. The claimant meets the insured status requirements of the Social Security Act through June
       30, 2020;

    2. The claimant has not engaged in substantial gainful activity since February 28, 2015, the
       alleged onset date (20 CFR 404.1571 et seq., and 416.971 et seq.);

    3. The claimant has the following severe impairments: degenerative changes of the thoracic
       spine; epilepsy, controlled; disc herniation C5-6 and straightening of the cervical spine;
       right carpal tunnel syndrome; right hand tenosynovitis; bipolar disorder; depression,
       anxiety, attention deficit/hyperactivity disorder (“ADHD”), and obesity (20 CFR
       404.1520(c) and 416.920(c));

    4. The claimant does not have an impairment or combination of impairments that meets or
       medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
       P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and
       416.926);

    5. The claimant has the residual functional capacity to perform light work as defined in 20
       CFR 404.1567(b) and 416.967(b) 1 except that he can never climb ladders, ropes, or
       scaffolds; he can no more than occasionally climb ramps or stairs; he must avoid use of
       moving machinery and unprotected heights; he is limited to performing simple, repetitive
       jobs defined as those having no more than 1 to 2 tasks as set defined by the U.S.
       Department of Labor Employment and Training Administration in the Revised Handbook
       for Analyzing Jobs; and he is limited to low stress jobs, defined as those having no more


1
 “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing
up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when it requires a good deal
of walking or standing, or when it involves sitting most of the time with some pushing and pulling of arm or leg
controls. To be considered capable of performing a full or wide range of light work, [the claimant] must have the
ability to do substantially all of these activities. If someone can do light work, [the SSA] determine[s] that he or she
can also do sedentary work, unless there are additional limiting factors such as loss of fine dexterity or inability to sit
for long periods of time.” 20 C.F.R. § 404.1567(b).


                                                            4
       than occasional decision-making required and no more than occasional changes in the work
       setting;

   6. The claimant is unable to perform any past relevant work (20 CFR 404.1565 and 416.965);

   7. The claimant was born on September 13, 1991 and was 23 years old, which is defined as a
      younger individual age 18-49, on the alleged disability onset date (20 CFR 404.1563 and
      416.963);

   8. The claimant has at least a high school education and is able to communicate in English
      (20 CFR 404.1564 and 416.964);

   9. Transferability of job skills is not material to the determination of disability because using
      the Medical-Vocational Rules as a framework supports a finding that the claimant is “not
      disabled,” whether or not the claimant has transferable job skills (See SSR 82-41 and 20
      CFR Part 404, Subpart P, Appendix 2);

   10. Considering the claimant’s age, education, work experience, and residual functional
       capacity, there are jobs that exist in significant numbers in the national economy that the
       claimant can perform (20 CFR 404.1569, 404.1569a, 416.969, and 416.969a);

   11. The claimant has not been under a disability, as defined in the Social Security Act, from
       February 28, 2015 through the date of this decision (20 CFR 404.1520(f) and 416.920(f)).

Tr. 10-20.

       Accordingly, the ALJ determined that, based on the application for a period of disability

and disability insurance benefits protectively filed on June 13, 2016, the claimant is not disabled

under sections 216(i) and 223(d) of the Social Security Act. Tr. 20. The ALJ also determined that

based on the application for supplemental security benefits protectively filed on June 13, 2016, the

claimant is not disabled under section 1614(a)(3)(A) of the Act. Id.

                                            ANALYSIS

       Plaintiff asserts a single point of error, challenging the ALJ’s RFC finding. See ECF No.

19-1 at 22-29. Plaintiff argues that, in reaching the physical and mental RFC findings, the ALJ did

not evaluate some opinions from treating neurologist Robert Glover, M.D. (“Dr. Glover”), treating

chiropractor Kenneth Kurbs, D.C. (“Dr. Kurbs”), Nurse Practitioner Joseph Gross (“NP Gross”),



                                                 5
primary care physician (“PCP”) Dr. John Bauers, M.D. (“Dr. Bauers”), and Physician Assistant

Gregory Groth (“PA Groth”). See id. at 22. Plaintiff acknowledges that the ALJ discussed some

opinions from Dr. Glover, Dr. Kurbs, and PA Groth (Tr. 17-18, 757-760, 762-765, 856-860), but

asserts that remand is required because she did not discuss others (Tr. 848-849, 840-841, 836-837),

and entirely overlooked opinions from Dr. Bauers and NP Gross (Tr. 774-775, 861-864). See ECF

No. 19-1 at 23-26.

        The Commissioner argues in response that the ALJ reasonably determined that, based on

the treatment notes, Plaintiff’s activities of daily living and multiple medical opinions, that Plaintiff

retained the capacity for a range of light work, and the ALJ’s failure to mention every opinion in

the record does not justify remand. See ECF No. 20-1 at 6.

        A Commissioner’s determination that a claimant is not disabled will be set aside when the

factual findings are not supported by “substantial evidence.” 42 U.S.C. § 405(g); see also Shaw v.

Chater, 221 F.3d 126, 131 (2d Cir. 2000). Substantial evidence has been interpreted to mean “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. The

Court may also set aside the Commissioner’s decision when it is based upon legal error. Rosa, 168

F.3d at 77.

        Upon review of the record in this case, the Court finds that the ALJ adequately considered

the evidence of record, including the medical opinion evidence, the treatment notes, the objective

findings, and Plaintiff’s subjective complaints, and her RFC determination was supported by

substantial evidence.

        A claimant’s RFC is the most he can still do despite his limitations and is assessed based

on an evaluation of all relevant evidence in the record. See 20 C.F.R. §§ 404.1520(e),

404.945(a)(1), (a)(3); SSR 96-8p, 61 Fed. Reg. 34,474-01 (July 2, 1996). At the hearing level, the


                                                   6
ALJ has the responsibility of assessing the claimant’s RFC. See 20 C.F.R. § 404.1546(c); SSR 96-

5p, 61 Fed. Reg. 34,471-01 (July 2, 1996); see also 20 C.F.R. § 404.1527(d)(2) (stating the

assessment of a claimant’s RFC is reserved for the Commissioner). Determining a claimant’s RFC

is an issue reserved to the Commissioner, not a medical professional. See 20 C.F.R. §

416.927(d)(2) (indicating that “the final responsibility for deciding these issues [including RFC]

is reserved to the Commissioner”); Breinin v. Colvin, No. 5:14-CV-01166(LEK TWD), 2015 WL

7749318, at *3 (N.D.N.Y. Oct. 15, 2015), report and recommendation adopted, 2015 WL 7738047

(N.D.N.Y. Dec. 1, 2015) (“It is the ALJ’s job to determine a claimant’s RFC, and not to simply

agree with a physician’s opinion.”).

       Additionally, it is within the ALJ’s discretion to resolve genuine conflicts in the evidence.

See Veino v Barnhart, 312 F.3d 578, 588 (2d Cir. 2002). In so doing, the ALJ may “choose between

properly submitted medical opinions.” Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir. 1998).

Moreover, an ALJ is free to reject portions of medical-opinion evidence not supported by objective

evidence of record, while accepting those portions supported by the record. See Veino, 312 F.3d

at 588. Indeed, an ALJ may formulate an RFC absent any medical opinions. “Where, [] the record

contains sufficient evidence from which an ALJ can assess the [plaintiff’s] residual functional

capacity, a medical source statement or formal medical opinion is not necessarily required.”

Monroe v. Comm’r of Soc. Sec., 676 F. App’x 5, 8 (2d Cir. 2017) (internal citations and quotation

omitted).

       Moreover, the ALJ’s conclusion need not “perfectly correspond with any of the opinions

of medical sources cited in [his] decision,” because the ALJ is “entitled to weigh all of the evidence

available to make an RFC finding that [i]s consistent with the record as a whole.” Matta v. Astrue,

508 F. App’x 53, 56 (2d Cir. 2013) (citing Richardson v. Perales, 402 U.S. 389, 399 (1971) (the


                                                  7
RFC need not correspond to any particular medical opinion; rather, the ALJ weighs and

synthesizes all evidence available to render an RFC finding consistent with the record as a whole);

Castle v. Colvin, No. 1:15-CV-00113 (MAT), 2017 WL 3939362, at *3 (W.D.N.Y. Sept. 8, 2017)

(The fact that the ALJ’s RFC assessment did not perfectly match a medical opinion is not grounds

for remand.).

       Furthermore, the burden to provide evidence to establish the RFC lies with Plaintiff—not

the Commissioner. See 20 C.F.R. §§ 404.1512(a), 416.912(a); see also Talavera v. Astrue, 697

F.3d 145, 151 (2d Cir. 2012) (“The applicant bears the burden of proof in the first four steps of the

sequential inquiry . . . .”); Mitchell v. Colvin, No. 14-CV-303S, 2015 WL 3970996, at *4

(W.D.N.Y. June 30, 2015) (“It is, however, Plaintiff’s burden to prove his RFC.”); Poupore v.

Astrue, 566 F.3d 303, 305-06 (2d Cir. 2009) (The burden is on Plaintiff to show that she cannot

perform the RFC as found by the ALJ.).

       Contrary to Plaintiff’s contentions, the ALJ in this case properly analyzed the opinion

evidence and the other evidence of record when developing Plaintiff’s RFC. See 20 C.F.R. §§

404.1527, 416.927. While Plaintiff faults the ALJ for not discussing every medical source

statement, the ALJ was not required to do so. First, opinion evidence is only one type of evidence

that an ALJ is required to consider. See 20 C.F.R. §§ 404.1520(e), 416.920(e) (“we will assess the

residual functional capacity based on all the relevant medical and other evidence in your case

record”); 20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3) (explaining that the adjudicator will assess

the RFC based on all the relevant evidence in the case record); 20 C.F.R. §§ 404.1513(a)(1),(4),

416.913(a)(1),(4) (explaining that evidence that can be considered includes objective medical

evidence, such as medical signs and laboratory findings; as well as evidence from nonmedical

sources, including the claimant, such as from forms contained in the administrative record).


                                                 8
Ultimately, an ALJ is tasked with weighing the evidence in the record and reaching an RFC finding

based on the record as a whole. See Tricarico v. Colvin, 681 F. App’x 98, 101 (2d Cir. 2017) (citing

Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013) (“Although the ALJ’s conclusion may not

perfectly correspond with any of the opinions of medical sources cited in his decision, he was

entitled to weigh all of the evidence available to make an RFC finding that was consistent with the

record as a whole.”)).

       Furthermore, as discussed further below, the ALJ discussed a multitude of opinions, as

well as non-opinion evidence, in support of her physical and mental RFC findings. While the ALJ

did not explicitly recite each opinion contained in the administrative record, the fact that she did

not does not mean that she did not consider it, particularly when she explicitly stated in the decision

that she considered “all the evidence.” Tr. 11. See Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d

443, 448 (2d Cir. 2012) (“An ALJ’s failure to cite specific evidence does not indicate that such

evidence was not considered”) (internal quotation marks and citations omitted)); see also Cichocki

v. Astrue, 729 F.3d 172, 176-77 (explaining that where the evidence of record permits the court to

glean the rationale of an ALJ’s decision, an ALJ need not recite every piece of evidence that

contributed to the decision); Petrie v. Astrue, 412 F. App’x 401, 407 (2d Cir. 2011) (“[W]here the

evidence of record permits us to glean the rationale of an ALJ’s decision, we do not require that

he have mentioned every item of testimony presented to him or have explained why he considered

particular evidence unpersuasive or insufficient to lead him to a conclusion of disability.” (citing

Monguer v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983); Halloran v. Barnhart, 362 F.3d 28, 32

(2d Cir. 2004). Furthermore, a review of those opinions reveals that they would not have changed

the outcome of the case. Thus, even if the ALJ had erred in not considering the opinions, any error




                                                  9
is harmless. See Zabala v. Astrue, 595 F.3d at 410 (finding harmless error where the ALJ’s

consideration of a doctor’s report would not have changed the ALJ’s adverse determination).

       In evaluating plaintiff’s physical RFC, the ALJ first discussed Plaintiff’s treatment notes

and his activities of daily living. The ALJ then evaluated the medical opinions and explained why

she accorded more weight to the opinions that were consistent with the record as a whole and less

weight to the rest. Monroe v. Comm’r of Soc. Sec., 676 F. App’x. 5, 9 (2d Cir. 2017) (holding that

the ALJ could rely on treatment notes and activities of daily living to formulate the RFC

assessment, and rejecting the argument that a medical opinion was required); Johnson v. Colvin,

669 F. App’x 44, 46 (2d Cir. 2016) (explaining that an ALJ looks to “all of the relevant medical

and other evidence” including relevant medical reports, medical history, and statements from the

claimant when assessing an applicant’s RFC).

       Specifically, the ALJ noted that the objective findings pertaining to Plaintiff’s

musculoskeletal impairments revealed that he walked with a normal or “well-balanced” gait; he

had no difficulty rising from his chair; and he used no assistive walking device. Tr. 16, 406, 617,

621, 884, 958, 1060, 1063, 1070, 1073, 1076, 1079, 1107, 1110. Plaintiff also had full motor

strength, normal reflexes, intact sensation, and negative straight leg raising. Tr. 406-07, 617, 622,

958, 1063-64, 1070, 1079, 1107, 1110. The ALJ noted that an MRI of Plaintiff's cervical spine

revealed disc herniation at C5-6 but “no significant stenosis” (Tr. 546); an MRI and x-rays of his

thoracic spine showed only “mild” curvature and “mild” degenerative changes (Tr. 618, 646, 740,

957); an MRI of the lumbar spine revealed no herniation or stenosis (Tr. 957); and an

electrodiagnostic study from May 2018 showed evidence of possible bilateral SI radiculopathy but

no definitive diagnosis and no evidence of right lumbosacral plexopathy, lower extremity




                                                 10
mononeuropathy, polyneuropathy, or denervation in the right lower extremity (Tr. 956-57). Tr.

15-16.

         The ALJ also noted that treatment records revealed that Plaintiff’s treating sources

recommended “conservative care.” Tr. 15, 555, 622. A pattern of conservative treatment weighs

against complaints of disabling symptoms. See Netter v. Astrue, 272 F. App’x 54, 56 (2d Cir. 2008)

(holding that it is proper for an ALJ to cite a claimant’s conservative treatment history to support

his conclusion that he or she is not disabled); Shaffer v. Colvin, No. 1:14-CV-00745 (MAT), 2015

WL 9307349, at *5 (W.D.N.Y. Dec. 21, 2015) (holding that the ALJ properly discredited the

plaintiff’s claims of a disabling condition noting that her treatment was essentially routine and

conservative, consisting of medication management and physical therapy). The ALJ also observed

that Plaintiff described his pain symptoms as “mild” and stated that his symptoms were improving

through physical therapy. Tr. 16, 566-67, 569, 653. Improvement with treatment is a proper factor

for the ALJ to consider in determining disability. Reices-Colon v. Astrue, 523 F. App’x 796, 799

(2d Cir. 2013) (unpublished) (improvement with treatment is properly considered in concluding

claimant not disabled); see also 20 C.F.R. § 416.926a(a)(3) (ALJ must consider the effects of

medications or other treatment on a claimant's ability to function). In addition, there is no evidence

of any hospitalizations or surgeries, or any need for acute care for Plaintiff’s musculoskeletal

complaints.

         The ALJ also considered the evidence related to Plaintiff's seizures. Tr. 16. The ALJ noted

that while Plaintiff was diagnosed with epilepsy, his last seizure took place nearly two years prior,

in May 2017, and was attributed to a change in medication. Tr. 16, 498, 629. After Plaintiff’s

medication was changed again, treating neurologist Dr. Glover, noted that, “from an epilepsy

perspective he is doing quite well.” Tr. 16, 501. Other than this seizure episode, treatment records


                                                 11
confirm that in December 2016 plaintiff advised treating sources that “he has not had a seizure in

two years,” which is around the time of a confirmed seizure in February 2015. Tr. 16, 505, 558.

Prior to that, Plaintiff had not had a seizure since 2010. Tr. 16, 538. Thus, treatment records

confirm that Plaintiff’s seizure impairment was well-controlled, and his seizures were infrequent.

Nevertheless, the ALJ accounted for this impairment in the RFC finding by restricting Plaintiff to

work that did not require exposure to moving machinery and unprotected heights. Tr. 14. Similarly,

with respect to Plaintiff's complaints of daily migraines, treatment records show that these have

been treated with a trigger point injection, which resulted in “immediate relief.” Tr. 16, 495, 615,

713.

       The ALJ also noted that Plaintiff's allegations of limitations from his headaches, seizures,

or his musculoskeletal complaints, were undermined by his high-functioning activities of daily

living. Tr. 12, 17. See 20 C.F.R. § 404.1529(c)(3)(i) (An ALJ may consider the nature of a

claimant’s daily activities in evaluating the consistency of allegations of disability with the record

as a whole.); see also Ewing v. Comm’r of Soc. Sec., No. 17-CV-68S, 2018 WL 6060484, at *5

(W.D.N.Y. Nov. 20, 2018) (“Indeed, the Commissioner’s regulations expressly identify ‘daily

activities’ as a factor the ALJ should consider in evaluating the intensity and persistence of a

claimant’s symptoms.”) (citing 20 C.F.R. § 416.929(c)(3)(i)). In particular, the ALJ noted evidence

in the record establishing that Plaintiff has a relatively active lifestyle, including leading a youth

group and serving as a trustee at his church. Tr. 17, 1072. Plaintiff also admitted to doing “hard

physical work at the church every day,” including helping to lift heavy objects. Tr.17, 653, 1072.

He also reported “exercising sporadically” and walking every day. Tr. 17, 1072, 1117. He shopped

(Tr. 296) and prepared simple meals (Tr. 297); he also reported going to the bar, to the movies,

and to the mall but “not often because of [his] job” (Tr. 298). Thus, the ALJ appropriately found


                                                 12
that Plaintiff’s wide range of daily activities are consistent with an ability to do light work. Tr. 14.

See Cichocki, 729 F.3d at 178 (holding that the ALJ properly considered the claimant’s reported

daily activities, such as walking her dog and cleaning her house, in support of an RFC finding for

light work); Poupore v. Astrue, 566 F.3d 303, 307 (2d Cir. 2009) (claimant’s abilities to watch

television, read, drive, and do household chores supported ALJ’s finding that his testimony was

not fully credible); see Ortiz v. Saul, No. 1:19-cv-00942 (ALC), 2020 WL 1150213, at *1

(S.D.N.Y. Mar. 10, 2020) (“Plaintiff’s ability to perform a range of light household chores,

including cooking, shopping, cleaning, and laundry . . . support[s] a light work RFC finding.”).

        The ALJ also noted that Plaintiff worked for part of the relevant period. Tr. 17. Plaintiff

regularly reported working, including working two jobs simultaneously (at a retail game store and

as the manager on the overnight shift at a gas station) during the time he alleged he could not work.

Tr. 295, 298, 388, 419, 454, 505, 1067. This work activity, while not substantial gainful activity,

nonetheless undermines Plaintiff’s allegation of disability. See 20 C.F.R. §§ 404.1571, 416.971

(explaining that even if the work a claimant had done was not substantial gainful activity, it may

show that the claimant can do more work than he actually did); Rivers v. Astrue, 280 F. App’x 20,

23 (2d Cir. 2008) (noting that while claimant’s work during the relevant period did not meet the

threshold for substantial gainful activity, he worked at levels consistent with light work); Cabrero-

Gonzalez v. Colvin, No. 13-CV-6184-FPG, 2014 WL 7359027, at *19 (W.D.N.Y. Dec. 23, 2014)

(finding that the ALJ appropriately discredited claimant’s allegations in part because he worked

after his alleged disability onset date).

        As noted above, it is within the ALJ’s discretion to resolve genuine conflicts in the

evidence. Veino, 312 F.3d at 588. In this case, the ALJ also considered the opinions in the record

and gave more weight to those he found were consistent with the record as a whole. Tr. 17. For


                                                  13
example, the ALJ gave significant weight to the opinion of neurologic consultative examiner

David Brauer, M.D. (“Dr. Brauer”), who examined Plaintiff on August 24, 2016. Tr. 405-08. Dr.

Brauer assessed that Plaintiff had no limitations in his ability to sit, stand, walk, climb, push, pull,

or carry heavy objects. Tr. 407. Dr. Brauer opined, however, that Plaintiff should avoid

unprotected or unrestricted heights due to his history of seizures (Tr. 407), an opinion that the ALJ

incorporated into the RFC finding by restricting Plaintiff to work that did not require exposure to

unprotected heights. Tr. 14. The ALJ explained that he gave significant weight to Dr. Brauer’s

opinion because it was consistent with the medical evidence, which, as discussed above, showed

conservative treatment and generally benign findings. Tr. 17. See 20 C.F.R. §§ 404.1527(c)(4),

416.927(c)(4) (“[g]enerally, the more consistent an opinion is with the record as a whole, the more

weight we will give to that medical opinion”).

        The ALJ also found that Dr. Brauer’s opinion was consistent with the June 20, 2018

opinion of Dr. Glover, Plaintiff’s treating neurologist, to which the ALJ also gave significant

weight. Tr. 17, 763-65. Dr. Glover opined that Plaintiff's neurological impairments would not

require additional supervision at work; would not require him to take any unscheduled breaks

during the day; and were not likely to produce “good days” or “bad days.” Tr. 763-65. Dr. Glover

further opined that Plaintiff should not work from heights and should not operate power machinery,

and he should be limited to low stress jobs, limitations which the ALJ incorporated into the RFC

finding. Tr. 14, 764-65. The ALJ explained that she gave significant weight to Dr. Glover’s opinion

because it was consistent with the opinion of Dr. Brauer, as well as consistent with Plaintiff’s

treatment notes. Tr. 17. 20 C.F.R. §§ 404.1527(c)(4), 416.927(c)(4).

        Plaintiff faults the ALJ for not discussing an earlier opinion from Dr. Glover dated January

2, 2018, wherein Dr. Glover assessed that Plaintiff had no limitation in walking, standing, and


                                                  14
sitting; and moderate limitation in lifting and carrying. See ECF No. 19-1 at 24-25 (citing Tr. 840-

41). However, Dr. Glover’s opinion about Plaintiff’s physical abilities was fully consistent with

the medical record as a whole, which showed that Plaintiff had no demonstrable physical

limitations as a result of his combined physical impairments and indicates that he was capable of

light work, which provides further support for the ALJ’s physical RFC finding Tr. 14, 17. See

White v. Berryhill, 753 F. App’x 80, 82 (2d Cir. 2019) (holding that a consultative examiner’s

assessment of moderate limitations supported a modified light RFC); Jordan v. Comm’r of Soc.

Sec., No. 16-cv-9634 (KHP), 2018 WL 1388527, at *10 (S.D.N.Y. Mar. 19, 2018) (citing cases

and stating that courts in this circuit “have found that ‘moderate’ limitations for standing, walking,

sitting, and lifting are consistent with the ability to do light work”). Thus, while the ALJ did not

discuss this earlier opinion from Dr. Glover, Plaintiff has failed to show that it was more restrictive

than the ALJ’s RFC finding, which was his burden to show. Smith v. Berryhill, 740 Fed. Appx.

721, 726 (2d Cir. 2018) (explaining that plaintiff had a duty to prove a more restrictive RFC than

the ALJ found).

       The ALJ also considered the June 6, 2018 opinion of treating chiropractor Dr. Kurbs. Tr.

17. Dr. Kurbs opined that Plaintiff can rarely hold 10 pounds, can walk for no more than two hours

in an eight-hour workday, and can sit for no more than four hours in an eight-hour workday. Tr.

759. The Court first notes that, as a chiropractor, Dr. Kurbs, was not an acceptable medical source

under the applicable regulations, whereas Dr. Brauer and Dr. Glover, as medical doctors, were

acceptable medical sources. 20 C.F.R. §§ 404.1502, 416.902 (chiropractors not included in list of

acceptable medical sources for claims filed before March 27, 2017). Under the regulations, only

“acceptable medical sources” can provide “medical opinions” See 20 C.F.R. §§ 404.1527(a)(1),

416.927(a)(1). The ALJ nevertheless considered Dr. Kurbs’s opinion and explained that she gave


                                                  15
it little weight because it was contradicted by the other opinion evidence in the record, including

the opinions of Dr. Brauer and Dr. Glover, and because it was entirely inconsistent with the

objective medical evidence, showing largely benign findings, as set forth above. Tr. 17, 406-07,

617, 622, 958, 1063-64, 1070, 1079, 1107, 1110. Thus, it was appropriate for the ALJ to find that

the opinions of Dr. Brauer and Dr. Glover merited more weight, particularly in a case, such as this,

where their opinions were also more consistent with the record as a whole.

       Plaintiff again faults the ALJ for not discussing every opinion from Dr. Kurbs, in particular,

an opinion dated June 13, 2018—just one week after the opinion discussed above. See ECF No.

19-1 at 26 (citing Tr. 837). In the later opinion, Dr. Kurbs indicated that Plaintiff was not limited

in walking, sitting, and standing but was very limited in lifting/carrying and pushing/pulling. Tr.

837. As an initial matter, Dr. Kurbs’ June 13, 2018 opinion about Plaintiff’s abilities to sit, stand,

and walk provides further support for the RFC finding, and is actually less restrictive than the June

6, 2018 opinion discussed above. Compare Tr. 759 and 856. Additionally, Dr. Kurbs’ opinion that

Plaintiff was very limited in lifting and carrying did not explain with much specificity how much

plaintiff could lift and carry, although it contains a somewhat illegible notation that appears to

indicate 10 pounds. Tr. 823. In any event, the June 6, 2018 opinion was more specific overall and

indicated that Plaintiff could lift 10 pounds, albeit rarely. Tr. 759. Furthermore, the more specific

June 6, 2018 opinion was addressed by the ALJ, and, as previously discussed, the ALJ provided

good reasons for not according that opinion much weight. Tr. 17. Thus, Plaintiff has once again

failed to show that he was harmed because the ALJ did not address the less restrictive and less

specific opinion of his chiropractor from June 13, 2018, an opinion that in many respects provides

support for the ALJ’s RFC finding.




                                                 16
       Plaintiff also faults the ALJ for not discussing the April 24, 2017 opinion of his PCP, Dr.

Bauers. See ECF No. 19-1 at 26 (citing Tr. 775). However, Dr. Bauers assessed that Plaintiff had

no limitations in sitting, standing, and walking, and only moderate limitation in lifting/carrying

and pushing/pulling, climbing, and using his hands. Tr. 775. As discussed above, mild to moderate

limitations do not preclude light work. Jordan, 2018 WL 1388527, at *10. Accordingly, Plaintiff

has failed to show that Dr. Bauers’ opinion is more physically restrictive than the ALJ’s RFC

finding.

       Finally, Plaintiff faults the ALJ for overlooking the July 5, 2018 opinion of NP Gross. See

ECF No. 19-1 at 25 (citing Tr. 861-64). However, although NP Gross completed a Physical

Residual Functional Capacity Questionnaire (Tr. 861-67), he elected not to provide an opinion

about Plaintiff’s physical functional abilities (Tr. 862-64), instead writing “See attached physical

therapy and chiro notes” (Tr. 862). However, nothing in those treatment notes provided a specific

assessment of Plaintiff’s physical functional abilities. Tr. 865-67. Furthermore, one of the

treatment notes shows that Plaintiff exercised by walking every day which provides some support

for the ALJ’s RFC finding of light work. Tr. 865. See Serra v. Sullivan, 762 F.Supp. 1030, 1034

(W.D.N.Y. 1991) (finding that RFC for medium work was supported by treatment notes showing

improvement after surgery and by a treating doctor’s statement that plaintiff could resume a

“normal lifestyle with an exercise program”); see also Steve B. v. Comm’r of Soc. Sec., No. 2:18-

CV-89-JMC, 2019 WL 1123065, at *1 (D. Vt. Mar. 12, 2019) (treatment record showing that

plaintiff engaged in vigorous physical activity, including walking for exercise, supported an

physician’s assessment of medium work).

       In summary, the additional assessments that the ALJ did not explicitly discuss do not show

that Plaintiff was more restricted physically than assessed by the RFC, and the Court finds that the


                                                17
ALJ’s physical RFC finding is supported by substantial evidence, including the opinions of Dr.

Glover, Dr. Brauer, the treatment records showing conservative treatment and modest findings,

and Plaintiff’s wide range of daily activities, as discussed above.

       Plaintiff’s challenges to the ALJ’s mental RFC finding fail for similar reasons. Upon

review, the Court finds that the mental RFC is supported by treatment records, Plaintiff’s activities

of daily living, and multiple medical opinions, including an opinion from Plaintiff’s own therapist.

Starting with the treatment records, the ALJ noted that Plaintiff’s mental status findings were

consistently normal, revealing that his memory was intact (Tr. 1067, 1070, 1073, 1076, 1101); his

concentration was fair, good or grossly intact (Tr. 884, 887, 1067, 1070, 1073, 1076, 1101); and

his attitude and affect were cooperative or pleasant (Tr. 884, 887, 1067, 1070, 1073, 1076, 1101).

Tr. 16. The ALJ also noted that Plaintiff’s treating sources routinely indicated that his mental

health impairments were “stable,” “related to situational stress,” and only mild-to-moderate in

severity. Tr. 16 (citing Tr. 887, 883, 1068, 1069, 1108). Deficits in mental health brought on by

situational stress are not necessarily disabling. See Swiantek v. Comm’r of Soc. Sec., 588 F. App’x

82, 83-84 (2d Cir. 2015) (finding that behaviors precipitated by situational factors rather than

longitudinal manifestations of psychological disorders belied the presence of totally disabling

functional limitations); Morgan v. Colvin, No. 6:14-cv-0549 (LEK), 2016 WL 3527907, at *15

(N.D.N.Y. June 23, 2016) (situational stressors are not a basis for a finding of disability).

       The ALJ also pointed out that Plaintiff himself acknowledged that his mental health

symptoms were alleviated with prescription medication, and he declined to engage in mental health

counseling. Tr. 16-17 (citing Tr. 1069, 1072). As noted above, improvement with treatment is a

proper factor for the ALJ to consider in determining disability. Reices-Colon, 523 F. App’x at 799;

see also 20 C.F.R. § 416.926a(a)(3) (ALJ must consider the effects of medications or other


                                                 18
treatment on a claimant's ability to function).The ALJ also noted that, throughout the record,

Plaintiff reported to treating sources that his treatment was effective; he was able to focus better

with medication; his mental health symptoms were improving; and his memory and concentration

were “good.” Tr. 17 (citing Tr. 883, 886, 1069 1078). The ALJ also considered Plaintiff’s extensive

activities of daily living, as recited above, noting that these activities showed that Plaintiff was

“high-functioning” which undermined his allegation of disability based on a mental impairment.

Tr. 17. Thus, the ALJ reasonably concluded that Plaintiff’s activities demonstrate that he could

perform simple tasks, interact sufficiently with others, and adapt to routine stressors of daily life.

       The ALJ also considered the opinion evidence about Plaintiff’s mental functioning and

incorporated those opinions that were consistent with the record as a whole into the RFC finding.

Tr. 17-18. For example, the ALJ incorporated Dr. Glover’s June 20, 2028 opinion that Plaintiff

was capable of only low-stress jobs by restricting him to low-stress work. Tr. 17-18, 765. Dr.

Glover did not identify any other mental limitations in his June 20, 2018 opinion. Tr. 762-65.

Although Plaintiff faults the ALJ for not explicitly discussing an earlier opinion from Dr. Glover

dated January 2, 2018 (Tr. 840), in that opinion, Dr. Glover assessed that Plaintiff had, at most,

moderate limitations in mental areas, such as understanding instructions, relating with others, and

functioning at a consistent pace. Tr. 841. Thus, the opinion indicates that Plaintiff can do unskilled

work, the type of work to which the ALJ restricted Plaintiff. See McIntyre v. Colvin, 758 F.3d 146,

150-51 (2d Cir. 2014) (finding that moderate limitation in maintaining concentration, persistence,

or pace or in relating with others did not preclude unskilled work); Zabala, 595 F.3d at 409

(affirming a finding of unskilled work where the evidence showed moderate or less severe

limitations in her work-related functioning); Calabrese v. Astrue, 358 F. App'x 274, 277 (2d Cir.

2009) (moderate limitations in different work-related areas were reasonably found to not preclude


                                                  19
unskilled work). Thus, while the ALJ did not discuss Dr. Glover’s earlier opinion, Plaintiff has

once again failed to show that it was more restrictive than the ALJ’s RFC finding.

       The ALJ also considered and gave significant weight to the opinions of psychiatric

consultative examiner Susan Santarpia, Ph.D. (“Dr. Santarpia”) (Tr. 410-13), and state agency

psychologist C. Butensky, Ph.D. (“Dr. Butensky”) (Tr. 112-13). Tr. 18. As the ALJ noted, Dr.

Santarpia opined that Plaintiff's mental health limitations were not significant enough to interfere

with his ability to function on a daily basis and assessed no specific work-related limitations as a

result of his mental health impairments (Tr. 412-13), and Dr. Butensky assessed no more than mild

mental health limitations and did not assess any specific work-related limitations (Tr. 112-13). Tr.

18. The ALJ explained that she gave great weight to the assessments of Drs. Santarpia and

Butensky because they were mutually supportive of each other and consistent with the medical

record as a whole. Tr. 18. See 20 C.F.R. §§ 404.1527(c)(4), 416.927(c)(4). Nonetheless, the ALJ

acknowledged Plaintiff’s subjective complaints and incorporated additional limitations into the

RFC finding, namely restricting Plaintiff to simple, repetitive jobs that were low in stress. Tr. 14.

       The ALJ also gave significant weight to the similar opinion of PA Groth, Plaintiff’s

therapist, which does not show any more restrictions than assessed by the ALJ. Tr. 18, 857-59.

Specifically, on July 9, 2018, PA Groth opined that Plaintiff had no serious mental health

limitations for the workplace and assessed Plaintiff as being capable of being engaged in full-time

competitive employment on a sustained basis. Tr. 857-60. The ALJ also considered PA Groth’s

assessment that Plaintiff was “vulnerable to self-diagnosis” and “possible exaggeration or

inflammation of somatic or cognitive limitations.” Tr. 18, 859. Although Plaintiff faults the ALJ

for not discussing an earlier opinion from PA Groth dated December 13, 2017 (see ECF No. 19-1

at 26), that opinion assessed Plaintiff with no limitation in understanding or carrying out


                                                 20
instructions, making simple decisions, interacting with others, maintaining socially appropriate

behavior, and maintaining basic standards of hygiene; and only moderate limitations in

maintaining attention and concentration and in functioning in a work setting at a consistent pace

(Tr. 849). As previously explained, opinions of “no limitation” or “moderate limitations” do not

preclude unskilled work. See McIntyre, 758 F.3d at 150-51; Calabrese, 358 F. App’x at 277. PA

Groth also stated that plaintiff needed to avoid high stress (Tr. 849), which, as discussed, the ALJ

incorporated into the RFC finding. Tr. 13. Thus, PA Groth’s December 13, 2017 opinion provides

additional support for the ALJ’s mental RFC finding.

       Plaintiff also complains that the ALJ failed to discuss the April 24, 2017 opinion of PCP

Dr. Bauers. See ECF No. 19-1 at 26 (citing Tr. 775). Dr. Bauers opined that Plaintiff was very

limited in interacting appropriately with others and functioning in a work-setting at a consistent

pace and was only moderately limited in the remaining areas. Tr. 775. Dr. Bauers also stated that

Plaintiff’s identity disorder caused him to be very limited and unable to work consistently. Tr. 775.

With respect to the portion of Dr. Bauers’s opinion assessing moderate limitations, as noted

previously, moderate limitations do not preclude unskilled work, the type of work to which the

ALJ restricted Plaintiff. As for the remainder of the opinion, Dr. Bauers did not define what he

meant by “very limited,” but seemingly that means something more than moderate. However, a

claimant with a more-than-moderate limitation (such as a marked limitation) in performing a work-

related function is not necessarily precluded from performing that function. Miller v. Berryhill,

No. 6:16-CV-06467(MAT), 2017 WL 4173357, at *5 (W.D.N.Y. Sept. 20, 2017) (consultative

examiner’s opinion of a moderate-to-marked limitation in the ability to deal with stress does not

necessarily mandate a conclusion of disability); see also Fiducia v. Comm’r of Soc. Sec., No. 1:13-

CV-285, 2015 WL 4078192, at *4 (N.D.N.Y. July 2, 2015) (marked limitation in interacting with


                                                 21
others does not establish that the claimant is disabled, particularly because the ALJ limited the

claimant to occasional interaction with others). Thus, the fact that Dr. Bauers opined that Plaintiff

was very limited in a function does not mean that he could not perform that function. Thus, this

does not undermine the ALJ’s RFC finding.

       While the ALJ did not specifically discuss Dr. Bauers’ opinion, it appears that she took

into account those “very limited” restrictions as well. For example, by restricting Plaintiff to work

that was low in stress and did not require more than occasional changes in a work setting, the ALJ

accounted for Dr. Bauers’s finding that Plaintiff was very limited in working at a consistent pace.

Tr. 14, 775. Likewise, by restricting Plaintiff to unskilled work, the ALJ also reasonably accounted

for the limitation Dr. Bauers assessed in Plaintiff’s ability to interact with others. See SSR 85-15,

1985 WL 56857 *4 (explaining that unskilled work “ordinarily involve[s] dealing primarily with

objects, rather than with data or people.”). There is no evidence showing that Plaintiff had

additional limitations in interacting with others beyond the restriction to unskilled work. Plaintiff

was always cooperative, pleasant, or even “friendly” during examinations with his various

practitioners, including Dr. Bauers and his colleagues (Tr. 457, 460, 463, 884, 887, 1067, 1070,

1073, 1076, 1101). Moreover, Plaintiff’s ability to work in a retail game store and manage a gas

station—jobs that would seemingly require him to interact with others—as well as his ability to

volunteer at his church and lead a youth group, supports a finding that Plaintiff was not precluded

from interacting with others or keeping on pace. Thus, the ALJ reasonably did not include any

additional limitations.

       Plaintiff also complains that the ALJ failed to discuss the July 5, 2018 opinion of NP Gross.

See ECF No. 19-1 at 26 (citing Tr. 861-64). However, NP Gross did not provide an opinion about

plaintiff’s functional abilities, other than to conclusorily state that Plaintiff was incapable of even


                                                  22
low-stress jobs and his symptoms constantly interfered with his attention and concentration. Tr.

862. As previously discussed, the ALJ accounted for Plaintiff’s difficulties with stress by

restricting him to low-stress work, defined as requiring no more than occasional decision-making

and no more than occasional changes in a work setting. Tr. 14. The ALJ also accounted for

Plaintiff’s difficulties with concentration by restricting him to work that was simple, repetitive and

entailed only one or two-step tasks. Tr. 14. Based on the evidence as a whole, the ALJ reasonably

concluded that while Plaintiff may have had some difficulties with concentration and handling

stress, he could do simple, low-stress work.

       In summary, the additional assessments that the ALJ did not explicitly discuss do not show

that Plaintiff was more restricted by his mental impairments than assessed by the RFC, and the

Court finds that the ALJ’s mental RFC finding is supported by the opinions of Dr. Glover, PA

Groth, Dr. Santarpia, and Dr. Butensky; as well as by Plaintiff’s treatment notes showing benign

findings and his wide range of daily activities.

       Ultimately, it is Plaintiff who bears the burden of demonstrating functional limitations that

preclude performance of any substantial gainful activity. See 20 C.F.R. § 416.945(a)(3) (the

claimant is responsible for providing the evidence used in the RFC determination); see Poupore,

566 F.3d at 305-06 (The burden is on Plaintiff to show that he cannot perform the RFC as found

by the ALJ.); While the ALJ may not have discussed every medical opinion contained in this

voluminous 1,234-page administrative record, the additional opinions that the ALJ did not discuss

do not establish that Plaintiff had limitations beyond the limitations the ALJ already included in

the RFC finding. The ALJ’s decision and the evidence of record permits the Court to glean the

ALJ’s rationale for finding that Plaintiff was not disabled, and therefore, remand is, not warranted.

See Gladney v. Astrue, No. 12-cv-6423P, 2014 WL 3557997, *10 (W.D.N.Y. 2014) (even where


                                                   23
ALJ could have more fully articulated the basis for his conclusion, any such failure was harmless,

where it was “possible to glean the ALJ’s rationale” from a review of the entire decision).

       While Plaintiff may disagree with the ALJ’s RFC finding, Plaintiff has not shown that no

reasonable factfinder could have reached the ALJ's conclusions based on the evidence in the

record. Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d Cir. 2013) (The question is not whether

there is substantial evidence to support the plaintiff's position, but whether there is substantial

evidence to support the ALJ’s decision.). The substantial evidence standard is “a very deferential

standard of review—even more so than the ‘clearly erroneous’ standard,” and the Commissioner’s

findings of fact must be upheld unless “a reasonable factfinder would have to conclude

otherwise.”). Brault, 683 F.3d at 448 (emphasis in original). Thus, Plaintiff must show that no

reasonable factfinder could have reached the ALJ's conclusions based on the evidence in the

record. Id. at 448; see also Jones v. Sullivan, 949 F.2d 57, 59 (2d Cir. 1991) (reviewing courts

must afford the Commissioner’s determination considerable deference and cannot substitute its

own judgment even if it might justifiably have reached a different result upon a de novo review).

Plaintiff here failed to meet his burden of proving that no reasonable factfinder could have reached

the ALJ’s findings on this record.

       For all the reasons discussed above, the Court finds that the ALJ properly considered the

record as a whole, including the objective medical findings, the medical opinions, and Plaintiff’s

activities of daily living, and the ALJ’s finding that Plaintiff was not disabled is supported by

substantial evidence. Accordingly, the Court finds no error.

                                         CONCLUSION

       Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 19) is DENIED, and the

Commissioner’s Motion for Judgment on the Pleadings (ECF No. 20) is GRANTED. Plaintiff’s


                                                 24
Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE. The Clerk of Court will enter

judgment and close this case.

       IT IS SO ORDERED.




       _______________________
       DON D. BUSH
       UNITED STATES MAGISTRATE JUDGE




                                      25
